PRITCHARD, Circuit Judge.
The Crown Cork & Seal Company, plaintiff below, being the owner by assignment of Carper patent No. 1,012,984, for bottling machines, dated December 26, 1911, and Carper patent No. 1,120,596, for bottling gaseous liquids, dated December 8, 1914, on or about May 25, 1915, filed its bill of complaint against the Carper Automatic Bottling Machine Company, of Baltimore, Md., and Albert A. Carper, for infringement of these patents, and made a motion for injunction pendente lite. The machine complained of as infringing the patents had been installed in the plant of one of plaintiff’s customers, the Coca-Cola Bottling Company, in Baltimore.
-This motion for injunction was heard by the court below on June 9, 1915, the witnesses being examined in open court. The‘motion was granted June 18, 1915. The case came on for final hearing October 25, 1915. The testimony which had been taken at the trial of the motion for preliminary injunction was stipulated into- the record, and further examination of witnesses by defendants and by plaintiff in rebuttal was had. On December 29, 1915, the court below handed down a decision sustaining the-patents in suit and holding the defendants to infringe. A decree was duly entered on January 10, 1916, from which the defendant Albert A. Carper appealed.
We have given much thought to this case, owing to the intricacy of some of the points involved. After fully considering the facts, as well as the law applicable thereto; we are satisfied that the court below was warranted in entering the decree that it did. The facts are fully and fairly stated by the court below, and, being in accord with the conclusions of law, we content ourselves by adopting the opinion of the lower, *201court as the opinion of this court-—the same being reported in 229 Fed. 748.
For the reasons stated, the decree of the lower court is affirmed.